Title: To James Madison from James Bowdoin, 4 February 1805
From: Bowdoin, James
To: Madison, James


Sir,
Boston feb. 4th. 1805.
I had the honour duely to receive your Letter of the 1st. Ulto., & should have ’eer this acknowledged its rect., had I not have entertained the expectation of soon paying my respects to you at Washington. I had, for this purpose, made the necessary preparations, & expected, this day, to have set out upon the Journey. But I am compelled, very reluctantly, to acquaint you, that such has been the uncommon & extreme severity of the winter, that the recovery of my health has been very much retarded, whilst the depth of the Snow has rendered it in a manner impracticable to undertake the journey at present. I hope Sir, it will prove no interruption to the public business, nor any disappointment to the President, nor to you. Permit me to assure you, that the Case is unavoidable, & that the mortification has been as great on my part, as the disappointment can be on your’s. Had I have ever had the honour of seeing the President, I might with more satisfaction have requested, that my instructions & dispatches might be sent on to me, but I fear the President might think it disrespectful, even if the public business shd. not necessarily require my attendance at Washington. It is however proper to state facts, & leave you to determine the path I shall pursue. Such is the state of my health, that untill the weather shall become milder, & the roads more convenient for travelling, it is impossible for me to undertake the journey. But that as soon as these circumstances will permit I will set out & prosecute it with due deligence.
Since my appointment I have had the idea, whether properly or improperly founded, that shd. I have every thing in readiness & actually embark with my family for Spain by the middle of may, that it would be as soon as it could be expected; and in this, I saw nothing incompatible with a journey to Washington: should this meet your opinion of the case, & the time of my proceeding to Washington be left to my own arrangement, barring those accidents, to which we are all liable, I would engage to embark for Spain on or before that Period.
Although I have not been able to take but very little of the external air, yet I have found means very nearly to arrange my private affairs, for my absence, to pay some attention to the subject of the proposed mission, & to devote some hours daily to the study of the spanish Language; notwithstanding which if either the President or you shd. think it necessary, that an earlier attendance at the court of Madrid than the foregoing suggestion involves, either my Journey to Washington must be dispensed with, & my instructions & dispatches sent to me, or I must give place to some other Gentleman, which I shall immeadiately do, upon your signifying the Propriety of it. With Sentiments of high consideration & esteem, I have the honour to be, Sir, Your faithful & obed. Servt.
James Bowdoin
